Citation Nr: 1759242	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-36 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide agent exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide agent exposure.

3.  Entitlement to service connection for eye problems, to include as secondary to herbicide agent exposure.

4.  Entitlement to service connection for nerve damage, to include as secondary to herbicide agent exposure.

5.  Entitlement to service connection for left arm neuropathy, to include as secondary to herbicide agent exposure.

6.  Entitlement to service connection for neuropathy of the right foot and heel, to include as secondary to herbicide agent exposure.


7.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to November 3, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of that proceeding is of record.  These matters were previously before the Board in November 2015, when they were remanded for additional development.  

During the pendency of the appeal, a December 2016 rating decision granted the Veteran a 100 percent rating for his PTSD, effective November 3, 2016.  As this    is the maximum rating assignable, only the period of the claim prior to November 3, 2016 remains pending.

The issue of entitlement to an increased rating for PTSD prior to November 3, 2016 is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Exposure to herbicide agents during service has not been established.

2.  There is no competent evidence showing the Veteran's diabetes, hypertension, eye problems, nerve damage, neuropathy of the left arm, and neuropathy of the right foot and heel, had their onset during active service or for many years thereafter, or are otherwise etiologically related to duty service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus type II have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for establishing service connection for eye problems have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for establishing service connection for nerve damage have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  The criteria for establishing service connection for left arm neuropathy have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

6.  The criteria for establishing service connection for neuropathy of the right foot and heel have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease           or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, where a veteran served continuously for 90 days or more during a       period of war, or during peacetime service after December 31, 1946, and diabetes, hypertension, and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (2017); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Moreover, a veteran who served in the Republic of Vietnam during the Vietnam era (January 9, 1962 to May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii) (2017).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). VA's Adjudication Procedure Manual defines offshore waters as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence. That includes salty and brackish waters situated between rivers and the open ocean. M21-1, IV.ii.1.H.2.b. Recent amendments to VA's Adjudication Procedure Manual define inland waterways as fresh water rivers, streams, and canals, and similar waterways; and stipulate that service on these waterways is considered service in the Republic of Vietnam because 
these waterways are distinct from ocean waters and related coastal features. See M21-1, IV.ii.1.H.2.d & f.  Under these recent amendments, which are consistent with prior criteria, Da Nang Harbor is considered to be offshore waters of the Republic of Vietnam and is not an inland waterway subject to the presumption of exposure to herbicide agents.  See M21-1, IV.ii.1.H.2.c. 

For veterans presumed to have been exposed to herbicide agents during the required period, a presumption of service connection exists for certain enumerated diseases, to include diabetes mellitus type II and early onset peripheral neuropathy.  See 38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309(e).  

The Veteran asserts that his various disabilities are due to herbicide agent exposure while serving aboard the USS Davis off the shores of Vietnam.  Specifically, he reports that he engaged in recreational swimming in Da Nang Harbor off the USS Davis in close enough proximity to the shore that he was able to touch the bottom      of the swimming area.  He also testified that he performed temporary duties aboard       a swift boat that went "upriver."  He does not allege that he actually set foot on the   land mass of Vietnam.  An information request indicates that the USS Davis operated in the official waters of Vietnam from March 6, 1966 to April 9, 1966, May 3, 1966 to June 9, 1966, and June 21, 1966 to July 2, 1966.  

Previous attempts to obtain deck logs for the USS Davis were unsuccessful.  In a September 2008 letter, the Naval Historical Center replied that deck logs more than 30 years old were unavailable.  After a similar request to the National Archives and Records Administration, it was noted that such logs do not provide information as to which individuals may have departed the ship or set foot in Vietnam, nor would they provide information regarding personnel or cargo (such as Agent Orange or other herbicide agents).  As such, there is no record that the Veteran was within the land borders of Vietnam during his period of active service.

A document entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated Dec. 1, 2017) identifies ships that operated in the inland waterways of Vietnam, docked to shore,  operated on coastal waters with evidence that crew members went ashore or      had smaller craft from the ship regularly deliver supplies or troops ashore. See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp. The    USS Davis is on this list as having sent small boats ashore from anchorage     while providing gunfire in support in Da Nang Harbor during December 1968.  However, this period is after the Veteran's discharge from service. Therefore, it does not establish that the Veteran was exposed to herbicide agents. 

While the Veteran recently reports being on a swift boat that operated on inland waterways, such was not mentioned during his prior claim.  Likewise, he did not mention standing on the bottom while swimming in Da Nang Harbor in his prior claim.  It is likely such would have been mentioned while he was trying to establish exposure to Agent Orange at that time.  Thus, the Board does not find these new contentions raised for purposes of this claim to be persuasive.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).   

The Board notes the Veteran has submitted a paper prepared by the Blue Water Navy Vietnam Veterans Association entitled The Contamination of Da Nang Harbor. However, this paper is not an official military report establishing actual contamination.  Rather, it appears the paper was prepared as a tool for claimants   and representatives in filing VA claims as it contains multiple critical references of VA's adjudication of herbicide agent claims, versus being a true scientific treatise.  In any event, the paper does not provide information specific to the Veteran, and does not serve to establish that he was, in fact, exposed to herbicide agents while serving on the USS Davis.   

Accordingly, the Board finds that the Veteran is not presumed to have been exposed to herbicide agents during service, and the preponderance of the competent, credible 
and probative evidence is against a finding that the Veteran was actually exposed    to such.  Thus, his claims for service connection for diabetes, hypertension, eye problems, nerve damage, neuropathy of the left arm, and neuropathy of the right foot and heel as due to herbicide agents must be denied.

Moreover, the Veteran does not contend and the evidence does not suggest that any  of the claimed conditions arose in service or within one year following service. In this regard, the Veteran's service treatment service treatment records are negative for any complaints, treatment, or diagnosis for any claimed disorder, to include diabetes, an eye condition, hypertension, nerve damage, or neuropathy.  38 C.F.R. § 3.303, 3.307, 3.309(a).  Finally, the Veteran has claimed his hypertension, nerve damage, eye condition and neuropathy as secondary to diabetes.  However, as service connection for diabetes is being denied, there is no basis to establish service connection for these conditions as secondary to diabetes.  38 C.F.R. § 3.310.  Accordingly, the claims for service connection are denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for diabetes mellitus, to include as secondary to herbicide agent exposure, is denied.

Service connection for hypertension, to include as secondary to herbicide agent exposure, is denied.

Service connection for eye problems, to include as secondary to herbicide agent exposure, is denied.

Service connection for nerve damage, to include as secondary to herbicide agent exposure, is denied.

Service connection for left arm neuropathy, to include as secondary to herbicide agent exposure, is denied.

Service connection for neuropathy of the right foot and heel, to include as secondary to herbicide agent exposure, is denied.


REMAND

The Board finds that further development is necessary prior to appellate review.  

There are outstanding VA treatment records.  Specifically, VA treatment records from July 19, 2016 and July 18, 2016 indicate that the Veteran had follow up appointments scheduled on August 30, 2016.  Treatment records subsequent to August 3, 2016 have not been associated with the claims file.  Additionally, VA treatment records dated between November 2014 and May 2016 indicate that the Veteran continued to receive treatment at the Sarasota Vet Center.  Nevertheless, updated Vet Center records have not been associated with the claims file since February 2010.  Accordingly, on remand all updated VA treatment records and    Vet Center records must be associated with the record.

Moreover, the November 2015 remand directed that the Veteran be furnished           a supplemental statement of the case (SSOC) on his PTSD increased rating claim.  
Nevertheless, that issue was not included on the December 2016 SSOC. Accordingly, on remand the Veteran and his representative should be furnished a SSOC addressing whether a rating in excess of 30 percent for PTSD is warranted prior to November 3, 2016.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from August 3, 2016 to December 2016 and associate them with the claims   file.  If requested records are not available, the claims    file should be annotated to reflect such and the Veteran notified of such.

2.  Undertake all necessary actions to obtain updated treatment records from the Sarasota Vet Center, including records of therapy and group therapy sessions. All attempts to obtain the records must be documented in the claims file.  If the records are unavailable or do not exist, the file should be annotated to reflect as such, and the Veteran and his representative should be notified.

3.  After undertaking the development above, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the Appellant and his representative should be furnished a supplemental statement of the case and an appropriate period to respond thereto before the   case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



